In a proceeding pursuant to Mental Hygiene Law article 9 to determine the need for involuntary hospitalization, the petitioner appeals from an order of the Supreme Court, Nassau County (Wager, J.), entered July 17, 1987, authorizing his retention for a period of up to 60 days from July 10, 1987.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The Supreme Court determined that involuntary retention pursuant to Mental Hygiene Law § 9.39 of the appellant at a psychiatric institution was justified on the ground that he posed a danger either to himself or others. The appellant was subsequently released from the institution on August 11, 1987, after remaining there just over one month. In light of the fact that the appellant is no longer being retained, the issue raised by him — whether it was established by clear and convincing evidence that retention was justified — is not sufficiently substantial or novel to warrant an exercise of the court’s exceptional discretion to decide the appeal despite the fact that it is *815academic (see, Matter of Anonymous v New York City Health & Hosps. Corp., 70 NY2d 972; Matter of David C., 69 NY2d 796). Thompson, J. P., Spatt, Sullivan and Harwood, JJ., concur.